MEMORANDUM *
1. The district court erred in denying appellants’ motion to amend. Although we review the district court’s refusal to grant leave to amend under Federal Rule of Civil Procedure 15 for abuse of discretion, we review de novo the underlying legal conclusion of whether a particular amendment to the complaint would be futile. Griggs v. Pace Am. Group, Inc., 170 F.3d 877, 879 (9th Cir.1999); Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1296 (9th Cir.1998). Appellants’ operative complaint below alleged that they had been denied the type of pre- or post-termination processes to which they were entitled, and that the government had “either intentionally or mistakenly” misinterpreted their medical exam results. These facts are distinct *684from the allegedly discriminatory termination underlying appellants’ Rehabilitation Act claims, and would support a due process claim, independent of appellants’ discrimination claims. Cf. Nolan v. Cleland, 686 F.2d 806, 814-15 (9th Cir.1982). Accordingly, that portion of the district court’s order denying appellants’ motion for leave to amend due to futility is reversed.
2. The district court did not err by granting summary judgment to the government on appellants’ discrimination claims. Viewing the evidence in the light most favorable to appellants, they simply did not raise a triable issue of whether the Marshals Service regarded them as substantially limited in the major life activity of working. See Sutton v. United Air Lines, Inc., 527 U.S. 471, 490-91, 119 S.Ct. 2139, 144 L.Ed.2d 450 (1999). That portion of the district court’s order granting summary judgment to the government on appellants’ Rehabilitation Act claims is therefore affirmed.
AFFIRMED in part, REVERSED in part, REMANDED. Neither party to recover costs.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.